Citation Nr: 0009971	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-19 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits for postoperative 
residuals of lung cancer pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Edmund L. Gaines, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

On file is a rating action dated in August 1996 wherein the 
originating agency affirmed a noncompensable evaluation for 
surgical residuals of a left inguinal hernia, denied 
entitlement to special monthly pension by reason of being in 
need of regular aid and attendance, granted entitlement to 
special monthly pension at the housebound rate, and deferred 
adjudication of the claim of entitlement to compensation 
benefits for prostate cancer and lung cancer pursuant to the 
provisions of 38 U.S.C.A. § 1151.

The current appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The RO denied 
entitlement to compensation benefits for lung and prostate 
cancer pursuant to the criteria of 38 U.S.C.A. § 1151, and 
deferred adjudication of continued eligibility for special 
monthly pension at the housebound rate.

In March 1998 the RO issued a rating decision proposing 
discontinuance of entitlement to special monthly pension at 
the housebound rate.

The veteran, his wife, and daughter provided oral testimony 
before a Hearing Officer at the RO in May 1998, a transcript 
of which has been associated with the claims file.  The 
issues discussed were entitlement to compensation benefits 
for lung and prostate cancer pursuant to the provisions of 
38 U.S.C.A. § 1151.  The RO issued a supplemental statement 
of the case referable to the foregoing issues in October 
1998; however, the veteran's December 1998 substantive appeal 
was limited to the issue of entitlement to compensation 
benefits for lung cancer pursuant to the provisions of 
38 U.S.C.A. § 1151.

In March 1999 the RO issued a rating decision terminating 
entitlement to special monthly pension benefits at the 
housebound rate effective April 1, 1999; granting entitlement 
to a permanent and total disability rating for pension 
purposes; and assigning an increased (compensable) evaluation 
of 10 percent for surgical residuals of a left inguinal 
hernia effective November 13, 1997.  A notice of disagreement 
with this rating decision has not been received.




The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran claims that as a result of VA's failure to 
diagnose cancer in view of a mass on his lung shown on a 
January 1994 x-ray, he suffered additional disability as the 
result of a need to undergo an upper left lobectomy with 
partial en blanc chest wall retraction, as well as removal of 
portions of his third and fourth ribs.  

Affidavits dated in May 1998 from private physicians on file 
support the veteran's claims, and appear to suggest that the 
initial failure of VA to diagnose cancer of the left lung in 
January 1994 resulted in additional complications 
encompassing postoperative residuals of the subject surgery 
including shoulder pain.  

One of physicians has opined that had the surgery been 
removed proximate to January 1994, it would have been at 
Stage I rather than Stage II when the surgery was actually 
undertaken in 1996.

A review of the record discloses that apparently a VA 
radiologist reviewed the veteran's claims file in May 1997 
and recounted the veteran's medical history at that point; 
however, no opinion from a competent VA medical professional 
has been obtained as to whether there was indeed additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, examination, or medical 
treatment.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability, and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
38 U.S.C.A. § 1151.  Although claims for 38 U.S.C.A. § 1151 
benefits are not based upon actual service connection, there 
are similarities in their adjudication, including the 
requirement for a well grounded claim.  See Boeck v. Brown, 6 
Vet. App. 14, 16-17 (1993) (holding that a veteran must 
submit evidence sufficient to well ground a claim for 
benefits under 38 U.S.C.A. § 1151); Contreras v. Brown, 5 
Vet. App. 492, 495 (1993).

As the Board noted above, the claims file contains competent 
medical evidence of current residuals of lung surgery for 
cancer, and the opinions of two private medical professionals 
who have opined that were it not for VA failure to diagnose a 
lung mass as cancerous in January 1994, the veteran would not 
have had to undergo removal of a more advanced type of cancer 
as well as complications involving additional body areas.  
Accordingly, it is the determination of the Board that the 
veteran's claim of entitlement to compensation benefits for 
postoperative residuals of lung cancer pursuant to the 
provisions of 38 U.S.C.A. § 1151 is well grounded.

Having determined for the purpose of proceeding with the 
veteran's claim that it is well grounded, the Board finds 
that the record is lacking in an opinion from a VA 
specialist(s) in oncology and/or pulmonary diseases.  The 
opinion of a VA oncologist and/or pulmonary specialist who 
has reviewed the veteran's entire medical records, both VA 
and non-VA, as well as the opinions of the private medical 
professionals on file, and who has examined the veteran as 
well, would materially assist in the adjudication of the 
claimant's appeal.  Also, the veteran should have the 
opportunity to submit additional evidence and argument in 
support of his appeal to ensure that the record is complete 
for review by the VA medical professional(s).

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization, examination, 
treatment, etc., and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.



In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

38 C.F.R. § 3.358(c)(3) now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper 
skills, error in judgment or similar fault on the part of VA 
in furnishing care, or an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151.  

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.



Since the veteran's claim for compensation benefits for 
postoperative residuals of lung cancer was filed on June 18, 
1996, the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.  See 
VAOPGCPREC 40-97.  Consequently the requirement of fault, 
negligence, lack of proper care, etc., do not apply to the 
veteran's claim.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), the 
Board will not decide the issue prepared and certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should arrange for a VA 
examination of the veteran by a VA 
specialist in pulmonary diseases and/or 
oncology for the purpose of ascertaining 
whether the veteran incurred additional 
disability by virtue of VA's medical 
procedures following a January 1994 x-ray 
of the lungs revealing a mass on the left 
lung.  




The claims file, copies of the current 
criteria pertinent to evaluating claims 
for compensation benefits pursuant to 
38 U.S.C.A. § 1151, and a separate copy 
of this remand should be made available 
to and reviewed by the examiner(s) prior 
and pursuant to conduction and completion 
of the examination(s) and the examiner(s) 
must annotate the examination report 
specifying that such review was made.  
Any further indicated special studies 
should be conducted.  

The examiner(s) must be requested to 
opine as to whether the veteran incurred 
any additional disability(ies) in view of 
VA's failure to diagnose lung cancer 
after having reviewed a January 1994 
chest x-ray.  The May 1998 affidavits 
from the private physicians of record 
should particularly be brought to the 
attention of the examiner(s) for comment 
and response.  Any opinions expressed by 
the VA examiner(s) must be accompanied by 
a complete rationale, and should, address 
the current criteria of 38 U.S.C.A. 
§ 1151.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).



4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
compensation benefits for postoperative 
residuals of lung cancer pursuant to the 
provisions of 38 U.S.C.A. § 1151.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

